                            IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF NEW MEXICO

ERIC PAUL KENNETH,

              Petitioner,

v.                                                             No. CV 17-1176 MV/CG

R. MARTINEZ, WARDEN,
and HECTOR BALDERAS,
ATTORNEY GENERAL,

              Respondents.

                   ORDER DENYING MOTION FOR COURT ORDER

       THIS MATTER is before the Court on Petitioner Eric Paul Kenneth’s Motion for

Court Order (the “Motion”), (Doc. 22), filed January 22, 2019. After reviewing the Motion

and the relevant law, the Court finds the Motion is not well-taken and shall be DENIED

AS MOOT.

       On August 27, 2018, Petitioner Kenneth filed a Notice of Appeal, appealing to the

Tenth Circuit Court of Appeals from this Court’s Memorandum Opinion and Order. (Doc.

10, 11, 12). The Tenth Circuit entered an order denying a certificate of appealability and

dismissing the appeal on April 24, 2019. (Doc. 23). More than ninety days have elapsed

and Petitioner Kenneth did not file a petition seeking review of the Tenth Circuit’s denial

in the United States Supreme Court. Petitioner Kenneth’s appeal is therefore now

concluded and this case is closed.

       In his Motion for Court Order, (Doc. 22), Petitioner Kenneth now seeks an order

directed against non-party Ms. Perez, librarian for the Otero County Prison Facility.

Petitioner Kenneth seeks to require Ms. Perez to provide library services to aid him in

prosecuting his appeal in the United States Court of Appeals for the Tenth Circuit. (Doc.

                                             1
22 at 1-2). Because Petitioner Kenneth’s case is closed, the Court will deny the Motion

for Court Order, (Doc. 22), as moot.

      IT IS THEREFORE ORDERED that the Motion for Court Order, (Doc. 22), filed

by Petitioner Eric Paul Kenneth is DENIED AS MOOT.

      IT IS SO ORDERED.



                                  ________________________________
                                  THE HONORABLE CARMEN E. GARZA
                                  CHIEF UNITED STATES MAGISTRATE JUDGE




                                           2
